Title: From Thomas Jefferson to Craven Peyton, 2 February 1808
From: Jefferson, Thomas
To: Peyton, Craven


                  
                     Dear Sir 
                     
                     Washington Feb. 2. 08
                  
                  Your favor of Jan. 21. came too late to be answered by the same post. I approve of the purchase of the property of the three youngest children of mr Henderson: but it is really not in my power to give such a sum as you mention for James Lewis’s property even were it worth it. that is to say I could not spare such a sum of money from more pressing calls. if I recollect rightly he has nothing but J. Henderson’s right to one tenth of the reversion in the 15. acres, with a right during the widow’s life to have a canal through it (should the court so determine) and 2. lots. now the reversion in one tenth or an acre & a half, is worth one third of the fee simple value of an acre & a half, or the feesimple value of half an acre. now what can half an acre there be worth? can it be worth 50. D.? it cannot be worth as much as a vacant half acre lot on the mainstreet of Milton. then what are his other 2. lots worth? I would thank you for your opinion on these questions in order to settle my own. then there remains the right to a canal for the widow’s life, on which tenure no man would dig the canal, and build any kind of mill. I acknolege at the same time I would give something more than the bare value of the whole of this property (perhaps 100.D. more) for the sake of a peaceable & solid possession.   not making this purchase, puts it of course out of our power to accede to T.E.R’s proposition for building a mill: and independent of that I think it would take much of it’s custom from my mill at Shadwell, on which I am to depend for bread. I shall hope to recieve your considerate opinion on the value of the two lots, & of the half acre which would be the proper measure of the value of J. Henderson’s share in the reversion of the 15. acres. I salute you with friendship & esteem.
                  
                     Th: Jefferson 
                     
                  
               